DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Claims 1-4, 7, 8, 10, 11, 13, and 16-20 are pending.  Claims 1, 7, 19, and 20 have been amended.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claim 1-5, 7, 8, 10, 11, 13, 16-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Preugschas (EP 1159913) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Preugschas in view of Chan (US 2007/0044819) is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 10, 11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preugschas (EP 1159913) in view of Aquilonius et al.  (US 2011/0295416).
Regarding claim 1, Preugschas discloses a dosing device comprising: a container for storing tablets, and comprising an exit port (upper portion of 7; note where 7 transitions to 10); an outlet configured to deliver tablets from the container into an automatic washing machine (bottom portion of 16, or at element 6); a metering mechanism comprising a wheel with a rotation axis, rotatable between a first position and a second position, and located between the exit port of the container and the outlet (14); an agitation portion movable by the wheel to agitate one or more tablets in the vicinity of the exit port, the agitation portion comprising a crenelated portion which extends into the container (Figures 4 and 5: 13, 17, and unlabeled shaft extending from 14; note crenelations on 17); and a housing defining a cylindrical space in which the wheel is positioned, wherein the cylindrical space comprises a longitudinal axis, an inlet opening extending in a first direction for receiving one or more tablets from the exit port of the container, and an output opening for delivering one or more tablets to the outlet (portion of 7 surrounding 14, note its upper and lower openings); wherein the rotation axis of the wheel is substantially parallel to the longitudinal axis of the cylindrical space of the housing, and wherein the rotation axis of the wheel is substantially transverse the first direction (see orientation of 14 in Figures 2-5); wherein in the first position, the metering mechanism receives one or more tablets from the exit port of the container (Figures 2-5: 14); wherein in the second position, the metering mechanism delivers one or more tablets to the outlet (Figures 2-5: 14); and wherein a separation between the wheel and the inlet opening is maximized when the wheel is in the first position, and wherein a separation between the wheel and the output opening is maximized when the wheel is in the second position (see distance between the inlet and output openings from the chamber 15).
Preugschas does not expressly disclose wherein the wheel comprising a plurality of teeth extending around the circumference of the wheel.
Aquilonius discloses a dosing and dispensing device having a feed assembly (18) including a rotatable feed wheel (94) including equidistantly spaced fins (118) defining a plurality of feed pockets (96) about its circumference (paragraphs 80, 81, 106).
Because it is known in the art to have a rotatable feed wheel with fins defining feed pockets about its circumference, and the results of the substitution would be predictable, namely, providing a feed wheel known to be effective, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the wheel comprising a plurality of teeth extending around the circumference of the wheel.  
Regarding claims 2-4, 8, 10, 11, 13, 16-18, and 20, Preugschas, in view of Aquilonius, is relied upon as above and results in: wherein the wheel comprises at least one recess for receiving one or more tablets (Aquilonius: 96); wherein the wheel comprises at least two radially projecting spokes (Aquilonius: an7 two of 118); wherein the inlet opening and the output opening are diametrically opposed one another inside the cylindrical space (Preugschas: regions directly above and below 14); wherein the container converges towards the metering mechanism (Preugschas: see the ramp at the 7 leading to 10); which is configured to allow tablets to be fed by gravity from the container towards the metering mechanism (Preugschas: see orientation of device in Figures 2-5); a cartridge (Preugschas: device as in Figures 2-5); tablets inside the container (Preugschas: 8); wherein each tablet comprising comprises at least one active ingredient for an automatic washing process (Preugschas: machine translation, paragraph 1); an automatic washing machine (Preugschas: 1); wherein the dosing device is further configured to dispense one tablet at a time (Preugschas: see Figures 2-5); wherein one or more of the tablets have a cylindrical shape (Preugschas: see the shape of 8); wherein one or more of the tablets have a disc shape or discoid shape (Preugschas: see the shape of 8).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preugschas (EP 1159913), in view of Aquilonius et al.  (US 2011/0295416), and further in view of Chan (US 2007/0044819).
Preugschas, in view of Aquilonius, is relied upon as above, but does not expressly disclose a second dosing device according to claim 1; and second tablets inside a second container; wherein each of the first and second tablets comprises at least one active ingredient for an automatic washing process; and wherein the first tablets are different than the second tablets.
Chan discloses a dispensing system (20) for cleaning equipment having three containers (21-23) that store a detergent, rinse additive, and a sanitizer, for example (paragraph 26).
Because it is known in the art to have a dispenser with plural containers, each having a different cleaning agent, and the results of the modification would be predictable, namely, providing a means of dispensing different agents as needed, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a second dosing device according to claim 1; and second tablets inside a second container; wherein each of the first and second tablets comprises at least one active ingredient for an automatic washing process; and wherein the first tablets are different than the second tablets.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the dosing device as defined by the combination of claims 1 and 7.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Preugschas (EP 1159913), to further include wherein the agitation means portion is engageable against the plurality of teeth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711